              Case 5:21-cv-00142 Document 1 Filed 02/12/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

Trever Guilbeau, individually and on behalf      §
of all others similarly situated,                §
                                                 §
       Plaintiff,                                §
                                                 §          Civil Action No. 5:21-cv-00142
v.                                               §
                                                 §           JURY TRIAL DEMANDED
Schlumberger Technology Corporation,             §
                                                 §             COLLECTIVE ACTION
       Defendant.                                §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff, Trever Guilbeau (“Guilbeau” or “Plaintiff”), individually and on behalf of all

other similarly situated employees, files this Complaint against Schlumberger Technology

Corporation] (“Schlumberger” or “Defendant”), showing in support as follows:

                                 I.     NATURE OF ACTION

       1.      This is a civil action brought under the Fair Labor Standards Act, 29 U.S.C.

§§ 201-219, and the Portal-to-Portal Act, 29 U.S.C. §§ 251-262 (collectively, the “FLSA”)

seeking damages for Defendant’s failure to pay Plaintiff time and one-half the regular rate of pay

for all hours worked over 40 during each seven day workweek while working for Defendant paid

on a day rate basis.

       2.      Plaintiff files this lawsuit individually and as an FLSA collective action on behalf

of all similarly situated current and former employees of Defendant while paid on a day rate

basis who, like Plaintiff, were not paid time and one-half their respective regular rates of pay for

all hours worked over 40 in each seven day workweek in the time period of three years preceding

the date this lawsuit was filed and forward (the “Collective Action Members”).
                Case 5:21-cv-00142 Document 1 Filed 02/12/21 Page 2 of 9




        3.       Plaintiff and the Collective Action Members seek all damages available under the

FLSA, including back wages, liquidated damages, legal fees, costs, and post-judgment interest.

                                        II.     THE PARTIES

A.      Plaintiff Trever Guilbeau

        4.       Plaintiff is an individual residing in Parish, Louisiana. Plaintiff has standing to file

this lawsuit.

        5.       Plaintiff began working for Defendant on or about June of 2017. Plaintiff is a

former employee. Plaintiff stopped working for Defendant on or about October 2019.

        6.       At all times, Plaintiff earned a day rate in connection with work for Defendant.

        7.       Plaintiff’s written consent to participate in this lawsuit is filed along with this

Original Complaint as Exhibit 1.

B.      Collective Action Members

        8.       The putative Collective Action Members are all current or former employees of

Defendant who are/were paid on a day rate basis and who are/were not paid time and one-half

their respective regular rates of pay for all hours worked over 40 during each seven-day

workweek. Because Defendant did not pay all overtime premium compensation due to its

employees paid on a day rate who routinely worked in excess of 40 hours per workweek,

Plaintiff and the putative Collective Action Members are all similarly situated within the

meaning of Section 216(b) of the FLSA.

        9.       The relevant time period for the claims of the putative Collective Action Members

is three years preceding the date this lawsuit was filed and forward.

C.      Defendant Schlumberger Technology Corporation

        10.      Defendant is a corporation organized under the laws of the State of Texas.



                                                    2
             Case 5:21-cv-00142 Document 1 Filed 02/12/21 Page 3 of 9




       11.     During all times relevant to this lawsuit, Defendant has done business in the State

of Texas.

       12.     Defendant’s principal place of business, as listed with the Texas Secretary of

State is 1200 Enclave Parkway Parkway, Floor 2; Houston, Texas 77077.

       13.     At all times relevant to this lawsuit, Defendant is and has been an “enterprise

engaged in commerce” as defined by the FLSA.

       14.     At all times relevant to this lawsuit, Defendant employed and continues to employ

two or more employees.

       15.     At all times relevant to this lawsuit, Defendant employed two or more employees

who engaged in commerce and/or who handled, sold or otherwise worked on goods or materials

that have been moved in or produced for commerce by any person.

       16.     Defendant employed two or more employees who regularly engaged in commerce

in their daily work.

       17.     Furthermore, Defendant employed two or more employees who regularly handled,

sold or otherwise worked on goods and/or materials in their daily work that were moved in and/or

produced for commerce. Examples of such goods and/or materials include tools, vehicles, fuel,

equipment, and supplies/materials used in connection with oilfield operations.

       18.     On information and belief, at all times relevant to this lawsuit, Defendant has had

annual gross sales or business volume in excess of $500,000.

       19.     Defendant may be served with summons through its registered agent Capitol

Corporate Services, Inc. 206 East Ninth Street, Suite 1300; Austin, TX 78701.




                                                3
                 Case 5:21-cv-00142 Document 1 Filed 02/12/21 Page 4 of 9




                               III.    JURISDICTION AND VENUE

        20.       This Court has subject matter jurisdiction over this case based on federal question

jurisdiction pursuant to 28 U.S.C. § 1331, because Plaintiff’s claims are based on federal law,

namely the FLSA. See 29 U.S.C. § 216(b).

        21.       The United States District Court for the Western District of Texas has personal

jurisdiction over Defendant because Defendant does business in Texas and in this District, and

because many of the acts complained of and giving rise to the claims alleged occurred in Texas

and in this District.

        22.       Venue is proper in this District and/or Division pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events giving rise to all claims occurred in this District, and in

this Division.

                                IV.     FACTUAL BACKGROUND

        23.       Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        24.       Plaintiff was employed by Defendant as a directional driller and MWD

(measuring while drilling) in connection with its oilfield drilling operations. His primary job

duties involve providing oilfield drilling services.

        25.       At all material times Plaintiff was paid a day rate. Defendant did not pay Plaintiff

a salary or on a “fee basis” as those phrases relate to the FLSA.

        26.       Plaintiff routinely worked in excess of 40 hours per workweek for Defendant.

Plaintiff’s weekly work schedule typically encompassed approximately 100 hours of work for

Defendant. However, Defendant did not pay Plaintiff time and one-half the regular rate of pay

for all hours worked over 40 during each and every workweek.



                                                    4
                Case 5:21-cv-00142 Document 1 Filed 02/12/21 Page 5 of 9




        27.      During times relevant, Defendant employs/employed numerous other employees

in connection with its oilfield services operations who are/were similarly situated to Plaintiff.

Those employees are/were also paid on a day rate basis, are/were not paid on a salary or fee

basis, routinely work/worked in excess of 40 hours per workweek, and are/were not paid time

and one-half their respective regular rates of pay for all hours worked over 40 in each and every

workweek.

                         V.      FLSA CLAIMS FOR OVERTIME PAY

        28.      Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        29.      At all relevant times, Defendant is/was an eligible and covered employer under

the FLSA. See 29 U.S.C. § 203(d).

        30.      At all times relevant to this lawsuit, Defendant has been and is an enterprise

engaged in commerce under the FLSA. See 29 U.S.C. § 203(s)(1)(A).

        31.      Plaintiff and putative Collective Action Members are/were employees of

Defendant pursuant to the FLSA. 29 U.S.C. § 203(e).

        32.      Plaintiff and putative Collective Action Members were not exempt from overtime

under the FLSA.

        33.      Plaintiff and putative Collective Action Members are/were paid on a day rate

basis by Defendant.

        34.      At times relevant to this lawsuit, Plaintiff and putative Collective Action

Members work/worked in excess of 40 hours per seven-day workweek as employees of

Defendant.




                                                   5
              Case 5:21-cv-00142 Document 1 Filed 02/12/21 Page 6 of 9




        35.    Defendant is/was required to pay Plaintiff and putative Collective Action

Members time and one-half their respective regular rates of pay for all hours worked over 40 in

each relevant seven-day workweek. 29 U.S.C. § 207(a)(1).

        36.    Defendant failed to pay Plaintiff and putative Collective Action Members one and

one-half times their respective regular rates of pay for all hours worked over 40 in each and

every seven-day workweek during the time period relevant to this lawsuit in violation of the

FLSA.

        37.    Defendant failed to maintain and preserve payroll records which accurately show

the total hours worked by Plaintiff and putative Collective Action Members, individually, on a

daily and weekly basis in violation of the recordkeeping requirements of the FLSA. See 29

U.S.C. § 211(c); 29 C.F.R. § 516.2(a) & 516.5.

        38.    Putative Collective Action Members are/were similarly situated to Plaintiff and to

each other under the FLSA. 29 U.S.C. § 216(b).

        39.    Defendant’s violation of the FLSA, as described above, is/was willful within the

meaning of 29 U.S.C. § 255(a). At all material times, Defendant was aware that Plaintiff and

putative Collective Action Members were not paid overtime premium pay at the rate of time and

one-half their respective regular rates of pay for all hours worked over forty in a seven-day

workweek.

        40.    Plaintiff and putative Collective Action Members specifically plead recovery for

the time period of three years preceding the date this lawsuit was filed and forward for their

FLSA claim as the result of Defendant’s willful conduct. See 29 U.S.C. § 255(a).




                                                 6
                Case 5:21-cv-00142 Document 1 Filed 02/12/21 Page 7 of 9




        41.      Plaintiff and putative Collective Action Members seek all damages available for

Defendant’s failure to timely pay all overtime wages owed, including back wages, liquidated

damages, reasonable attorneys’ fees and costs, and post-judgment interest.

                            VI.     COLLECTIVE ACTION CLAIMS

        42.      Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        43.      Where, as here, the employer’s actions or policies were effectuated on a

companywide basis, notice may be sent to all similarly situated persons on a companywide basis.

        44.      Plaintiff seeks to bring claims under the FLSA, 29 U.S.C. § 216(b), individually

and on behalf of a collective preliminarily defined as:

        All current and former employees of Defendant who were paid a day rate for
        all hours worked without receiving overtime premium pay for all hours
        worked over forty in each seven-day workweek for the time period beginning
        three years prior to the filing of this lawsuit through the date of the final
        disposition of this action.

        45.      Plaintiff has personal knowledge that other putative Collective Action Members

were paid pursuant to the same policy, namely, paid a day rate for all hours of work without

receiving overtime premium pay for all hours worked over forty in each seven-day workweek.

        46.      The putative Collective Action Members are not exempt from receiving overtime

premium pay under the FLSA.

        47.      Defendant’s failure to pay overtime wages results from generally applicable

policies or practices, and does not depend on the personal circumstances of the putative

Collective Action Members.

        48.      The specific job titles or precise job responsibilities of each putative collective

action member do not prevent collective treatment.



                                                   7
               Case 5:21-cv-00142 Document 1 Filed 02/12/21 Page 8 of 9




       49.      Although the exact amount of damages may vary among the putative collective

action members, their respective damages are easily calculable using a simple formula uniformly

applicable to all of them.

       50.      Plaintiff reserves the right to establish sub-classes and/or modify class notice

language as appropriate in any motion to certify a collective action or other proceeding.

       51.      Plaintiff further reserves the right to amend the definition of the putative class, or

subclasses therein, if discovery and further investigation reveal that the putative class should be

expanded or otherwise modified.

                                     VII.    JURY DEMAND

       52.      Plaintiff demands a jury trial.

                               VIII. DAMAGES AND PRAYER

       53.      Plaintiff asks that the Court issue a summons for Defendant to appear and answer,

and that Plaintiff and the putative Collective Action Members be awarded a judgment against

Defendant or order(s) from the Court for the following:

             a. An order conditionally certifying this case as an FLSA collective action and
                requiring notice to be issued to all putative collective action members;

             b. All damages allowed by the FLSA, including back wages;

             c. Liquidated damages in an amount equal to FLSA-mandated back wages;

             d. Legal fees;

             e. Costs;

             f. Post-judgment interest;

             g. All other relief to which Plaintiff and the collective action members may be justly
                entitled.




                                                  8
            Case 5:21-cv-00142 Document 1 Filed 02/12/21 Page 9 of 9




Dated: February 12, 2021             Respectfully submitted,

                                     By:    /s/ Ricardo J. Prieto
                                            Ricardo J. Prieto
                                            State Bar No. 24062947
                                            rprieto@eeoc.net
                                            Melinda Arbuckle
                                            State Bar No. 24080773
                                            marbuckle@eeoc.net
                                            Shellist Lazarz Slobin LLP
                                            11 Greenway Plaza, Suite 1515
                                            Houston, TX 77046
                                            (713) 621-2277 – Telephone
                                            (713) 621-0993 – Facsimile

                                     ATTORNEYS FOR PLAINTIFF AND PUTATIVE
                                     COLLECTIVE ACTION MEMBERS




                                        9
